DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 2/14/2022 has been considered by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terrence Edwards on 5/18/2022.

The application has been amended as follows: 

(Currently Amended) A method for improving visibility of a gastrointestinal tract during an endoscopy procedure, the method comprising: 
administering a composition to a user prior to or during the endoscopy procedure, wherein the composition comprises: 
an effective amount of ginger root extract for reducing a presence of gas bubbles in the gastrointestinal tract of the user; 
propylene glycol; and 
sodium chloride.
7. (Currently Amended) The method of claim 1, wherein the composition is administered to the user prior to the endoscopy procedure.

16-20. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 2/14/2022, including the supporting references filed in the IDS on 2/14/2022, have been considered and are found to be persuasive.  Applicant argues that the instant method resolves a long-felt, but unresolved need in the field, and establishes that use of simethicone and other non-water-soluble additives cause microbial and biofilm growth (see page 11 of Arguments, Olympus cited on the IDS filed 2/14/2022, Society of Gastroenterology Nurses and Associates cited on the IDS filed 2/14/2022, and Canadian Association of Gastroenterology cited on the IDS filed 2/14/2022).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611